DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/956,993 filed on 12/23/2021.
3.	Claim 2 is cancelled.
Claim 14 was previously cancelled.
Claims 1, 13 and 15 have been amended.
Claim 16 has been added, and are pending.
Claims 1, 3-13 and 15-16 now remain pending.
Claims 1, 13 and 15 are independent claims.
Claim Objections
4.	Prior objection is overcome by corrections.
5:	Claim 16 is objected to because of the following informalities:  
Claim 16 grammatical error on line 2, “from the add-on system in the add on interface in based on both…”, Examiner suggest using “from the add-on system in the add-on interface [[in]] is based on both…”.
Appropriate correction is required.
Response to Arguments
6.	Applicant’s arguments with respect to newly amended independent claims 1, 13 and 15 and claims 3-12 and 16 on pages 7-9 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of see Rutledge (Art of record) and Aberle (Art newly made of record) as applied below, as they further teach such use.
  Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutledge, US 2013/0332844. .
 In regards to claim 1, Rutledge teaches:
A method for configuring an add-on interface of a vehicle wherein (p. 3, [0040], see f=the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a 
said vehicle comprises: at least one vehicle internal system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).  
at least one add-on system (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said add-on system being arranged in said vehicle after said vehicle is manufactured by a manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).  
at least one internal communication unit arranged for communication with at least one vehicle external communication unit (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus).  
the method comprises: receiving, using said at least one internal communication unit, information related to at least one node of said at least one add-on system from said at least one vehicle external communication unit (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 
creating, based on said information related to said at least one node, a definition of at least one signaling used by said at least one node; and configuring, by using the definition of said at least one signaling used by said at least one node, 
said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
receiving, using said at least one internal communication unit, information related to at least one functionality of said add-on interface: (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 
creating a definition of at least one functionality based on the definition of said at least one signaling used by said at least one node, and on said information related to at least one functionality, configuring, by using the definition of said at least one functionality, said add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 
based on at least the signals from the add-on system, defining logical operations that are to be performed on the signals from the add-on system in the add-on interface (Abstract, see the interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006-008], see the interface module configured with the particular control signal configuration can control the 

   In regards to claim 3, Rutledge teaches:
 said creating of said at least one functionality is based also on at least one signaling used by said at least one vehicle internal system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 

   In regards to claim 4, Rutledge teaches:
said information related to at least functionality of said add-on interface is received from one or more of: a final user of said vehicle; at least one other part than said manufacturer, said at least one other part providing said at least one add-on system; said manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The electronic device may be, for example, an aftermarket stereo, an nd column, lines 23-34, see display a graphical user interface ("GUI") on a computer screen;  select a vehicle in response to a user choosing the vehicle from a vehicle drop down menu using the GUI;  display at least one steering wheel image on the GUI based at least in part on the selected vehicle;  select an aftermarket electronic device in response to the user choosing the device from a device drop down menu using the GUI;  display at least one original equipment manufacturer ("OEM") control on the at least one steering wheel image using the GUI;  assign a desired function to the at least one OEM control in response to the user choosing the function from a function drop down menu using the GUI).

   In regards to claim 5, Rutledge teaches:
said at least one signaling used by said at least one node includes at least one in the group of: at least one control system network signal; at least one controller area network  signal; at least one digital signal; at least one analog signal; at least one signal transferred by a wireless connection; and/or at least one signal transferred by a wired connection (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other 

   In regards to claim 6, Rutledge teaches:
said configuring of said add-on interface is performed without involvement of said manufacturer of said vehicle (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The electronic device may be, for example, an aftermarket stereo, an entertainment device, or any combination thereof, installed in a vehicle), (p. 2, [0029], see FIG. 20 is a flow diagram providing an illustrative but non-limiting example of a method to select a vehicle in which the aftermarket electronics are to be installed) and (p. 7, 2nd column, lines 23-34, see display a graphical user interface ("GUI") on a computer screen;  select a vehicle in response to a user choosing the vehicle from a vehicle drop down menu using the GUI;  display at least one steering wheel image on the GUI based at least in part on the selected vehicle;  select an aftermarket electronic device in response to the user choosing the device from a device drop down menu using the GUI;  display at least one original equipment manufacturer ("OEM") control on the at least one steering wheel image using the GUI;  assign a desired function to the at least one OEM control in response to the user choosing the function from a function drop down menu using the GUI).

   In regards to claim 7, Rutledge teaches:


   In regards to claim 8, Rutledge teaches:
said at least one internal communication unit is included in a control system network of said vehicle (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus). 

   In regards to claim 9, Rutledge teaches:
said at least one addon system is connected to an external control system network input of a control unit including said add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a 

   In regards to claim 10, Rutledge teaches:
said at least one internal communication unit is arranged for communicating with said at least one vehicle external communication unit using one or more of: a wireless communication standard connection; and a wired connection (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 

   In regards to claim 11, Rutledge teaches:
 said at least one add-on system is a system provided by at least one other party than said manufacturer of said vehicle (p.3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 

   In regards to claim 12, Rutledge teaches:
said information related to at least one node of said at least one add-on system is received from one or more of: a final user of said vehicle; at least one other part than said manufacturer, said at least one other party having knowledge of said at least one add-on system; and/or said manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The electronic device may be, for example, an aftermarket stereo, an entertainment device, or any combination thereof, installed in a vehicle), (p. 2, [0029], see FIG. 20 is a flow diagram providing an illustrative but non-limiting example of a method to select a vehicle in which the aftermarket electronics are to be installed) and (p. 7, 2nd column, lines 23-34, see display a graphical user interface ("GUI") on a computer screen;  select a vehicle in response to a user choosing the vehicle from a vehicle drop down menu using the GUI;  display at least one steering wheel image on the GUI based at least in part on the selected vehicle;  select an 

   In regards to claim 13, Rutledge teaches:
A computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product used for configuring an add-on interface of a vehicle, wherein (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an 
said vehicle comprises: at least one vehicle internal system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
at least one add-on system (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said add-on system being arranged in said vehicle after said vehicle is manufactured by a manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
at least one internal communication unit arranged for communication with at least one vehicle external communication unit (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus). 
said computer program code comprising computer instructions to cause one or more control units to perform the following operations: receiving, using said at least one internal communication unit, information related to at least one node of said at least one add-on system from said at least one vehicle external communication unit (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 
creating, based on said information related to said at least one node, a definition of at least one signaling used by said at least one node; and configuring, by 
said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
receiving, using said at least one internal communication unit, information related to at least one functionality of said add-on interface: (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 
creating a definition of at least one functionality based on the definition of said at least one signaling used by said at least one node, and on said information related to at least one functionality, configuring, by using the definition of said at least one functionality, said add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 
based on at least the signals from the add-on system, defining logical operations that are to be performed on the signals from the add-on system in the add-on interface (Abstract, see the interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006-008], see the interface module configured with the particular control signal configuration can control the 

   In regards to claim 15, Rutledge teaches:
A control unit arranged for configuring an add-on interface of a vehicle (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a 
said vehicle comprising: at least one vehicle internal system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
at least one add-on system (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said add-on system being arranged in said vehicle after said vehicle is produced by a manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).  
at least one internal communication unit arranged for communication with at least one vehicle external communication unit (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus). 
said control unit being configured for: receiving, using said at least one internal communication unit, information related to at least one node of said at least one add-on system from said at least one vehicle external communication unit (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 
creating, based on said information related to said at least one node, a definition of at least one signaling used by said at least one node; and configuring, by using the definition of said at least one signaling used by said at least one node, 
said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
receiving, using said at least one internal communication unit, information related to at least one functionality of said add-on interface: (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 
creating a definition of at least one functionality based on the definition of said at least one signaling used by said at least one node, and on said information related to at least one functionality, configuring, by using the definition of said at least one functionality, said add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 
based on at least the signals from the add-on system, defining logical operations that are to be performed on the signals from the add-on system in the add-on interface (Abstract, see the interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006-008], see the interface module configured with the particular control signal configuration can control the .

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Rutledge in view of Aberle et al.,  US 20180373259  (hereinafter Aberle). 
In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 16, Rutledge doesn’t explicitly teach:
defining logical operation that are to be performed on the signals from the add-on system in the add-on interface in based on both at least the signals from the add-on system and on signals from one or more vehicle internal systems.
However, Aberle teaches such use: (p. 3, [0036], see as outlined above, the enhanced steering system 700 uses a combination of signals from GPS receiver 720 and tactile sensors 400A. The on-board automated steering system 702, including both OEM and 
Rutledge and Aberle are analogous art because they are from the same field of endeavor, peripheral configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rutledge and Aberle before him or her, to modify the system of Rutledge to include the teachings of Aberle, as an enhanced automated steering system for a vehicle, and accordingly it would enhance the system of Rutledge, which is focused on configuration of an aftermarket interface, because that would provide Rutledge with the ability to combine signals as suggested by Aberle (p. 3, [0036], p. 5, [0051]).      
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

DiCenzo	4,680,732 	Interface for connecting peripheral 

Purchase 	5432838   	Communication system


12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193